United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-1561
                                  ___________

Paul Beckmann,                        *
                                      *
                 Appellant,           *
                                      *
      v.                              *
                                      *
City of Mendota Heights, Minnesota,   * Appeal from the United States
                                      * District Court for the District
                 Appellee.            * of Minnesota.
________________                      *
                                      *      [UNPUBLISHED]
The American Radio Rely League,       *
Incorporated,                         *
                                      *
                 Amicus on Behalf of *
                 Appellant.           *
                                 ___________

                            Submitted: December 17, 1999

                                 Filed: December 23, 1999
                                  ___________

Before McMILLIAN and FAGG, Circuit Judges, and BOGUE,* District Judge.
                            ___________

PER CURIAM.



      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
       Paul Beckmann appeals the district court's grant of summary judgment in favor
of the City of Mendota Heights, Minnesota on Beckmann's zoning variance claim.
Beckmann, a federally licensed ham radio operator, applied for a height variance
permitting him to erect an antenna in his yard that would be higher than surrounding
buildings and trees and thus allow communication with low-earth-orbiting satellites.
When the City denied Beckmann's request, he brought this lawsuit contending
application of the zoning ordinance is preempted by federal law, the ordinance is an
invalid exercise of the City's police power, and the denial of his request was arbitrary
and capricious.

       Having considered the record and the parties' briefs in the context of Beckmann's
contentions, we are satisfied that no error appears in the district court's ruling. We
believe the district court correctly determined that the City Council's factual findings
were well supported, that alternate locations existed, that the City reasonably
accommodated Beckmann, and that the City's decision was not arbitrary and
capricious. Because the parties' submissions show they are thoroughly familiar with
the issues before the court, we believe that an extended discussion about the application
of the controlling law in the framework of facts that are unique to these parties would
serve no useful precedential purpose. We thus affirm on the basis of the district court's
well-reasoned memorandum and order without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-